Case 2:17-cv-08220-DMG-SK Document 147 Filed 10/15/20 Page 1 of 5 Page ID #:2925

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 17-8220 DMG (SK)                                       Date   October 15, 2020

   Title Agricola Cuyuma SA, et al., v. Corona Seeds, Inc., et al.                       Page     1 of 5

   Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 KANE TIEN                                                NOT REPORTED
                 Deputy Clerk                                              Court Reporter

       Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
                None Present                                               None Present


  Proceedings: IN CHAMBERS—ORDER RE PLAINTIFFS’ MOTIONS IN LIMINE [103,
               104, 112, 113, 114, 115]


          Plaintiffs Agricola Cuyuma, SA and Corporacion Agricola Vinasol, SAC have filed their
  motions in limine (“MIL”) and Defendants Corona Seeds, Inc. and Crites Seed, Inc. have filed
  their oppositions thereto. [Doc. ## 103-04 (Plaintiffs’ MILs), 112-13 (Crites’ Oppositions), 114-
  15 (Corona’s Oppositions)]. The Court also granted Plaintiffs leave to file Reply briefs in support
  of their MILs. [Doc. # 128-1, 129-1.] Having considered the parties’ written submissions, the
  Court issues the following rulings.

                                                I.
                                            DISCUSSION

  A.       Plaintiffs’ MIL No. 1 [Doc. # 103]

          Plaintiffs first request that the Court permit them to introduce certain “voluminous”
  evidence at trial by way of summaries or charts under Federal Rule of Evidence 1006. Plaintiffs
  claim that the full 75 pages of text detailing the results of the various germination tests that the
  seeds at issue underwent “cannot be conveniently examined in court” without resort to explanatory
  summaries. Pls.’ MIL No. 1 at 4. Rule 1006 provides that a litigant may “use a summary, chart,
  or calculation to prove the content of voluminous writings, recordings, or photographs that cannot
  be conveniently examined in court.” Fed. R. Evid. 1006. Neither Defendant objects to Plaintiffs’
  intended use of summaries per se. Instead, both Defendants argue that the underlying test results
  are irrelevant, prejudicial, and not properly authenticated. See Crites Opp. to Pls.’ MIL No. 1
  [Doc. # 112]; Corona Opp. to Pls.’ MIL No. 1 [Doc. # 114].

          The admissibility of the underlying test results, however, is not the subject of this motion.
  The only question that Plaintiffs have presented to the Court is whether they may summarize the
  test results on which they intend to rely using charts or other demonstratives. If Defendants wanted
  to move in limine for an order excluding certain test results from trial, they could have done so.
  Because they did not, the Court will not gauge the tests’ admissibility based on contentions in

   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:17-cv-08220-DMG-SK Document 147 Filed 10/15/20 Page 2 of 5 Page ID #:2926

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 17-8220 DMG (SK)                                       Date    October 15, 2020

   Title Agricola Cuyuma SA, et al., v. Corona Seeds, Inc., et al.                       Page     2 of 5

  opposition to Plaintiffs’ MIL No. 1. See Fed. R. Civ. P. 7(b) (“A request for a court order must be
  made by motion.”) (emphasis added). In the absence of any proper objection to Plaintiffs’ use of
  summaries and charts to aid their presentation of admissible test results to the jury, the Court
  GRANTS Plaintiffs’ MIL No. 1.

           Should Defendants wish to object to any underlying test results at trial, they may do so. If
  the Court sustains any of those objections, Plaintiffs will need to adjust their summaries and charts
  accordingly such that no explanatory materials contain or reference inadmissible evidence.
  Additionally, Plaintiffs must “make the originals or duplicates” of the test results on which they
  rely “available for examination or copying, or both, by [Defendants] at a reasonable time and
  place,” as Rule 1006 requires. United States v. Aubrey, 800 F.3d 1115, 1130 (9th Cir. 2015)
  (quoting Fed. R. Evid. 1006). The Court urges the parties to meet and confer and resolve any
  differences they may have regarding summaries, charts, and/or demonstratives well in advance of
  trial to avoid needless and time-consuming disputes and objections at trial.

  B.       Plaintiffs’ MIL No. 2 [Doc. # 104]

          Plaintiffs next request that the Court take judicial notice of federal and California
  regulations setting germination rate standards for crops, including peas, placed into commerce. 7
  C.F.R. § 201.31; Cal. Code Regs., tit. 3, §§ 3865, 3900. Both the California and federal regulations
  require that peas sold into commerce achieve an 80% germination rate. See id.

          Courts may, and often do, take judicial notice of relevant statutes and regulations. See
  Roemer v. Board of Public Works of Maryland, 426 U.S. 736, 743 n. 2 (1976) (taking judicial
  notice of state regulations); Mora v. Vasquez, 199 F.3d 1024, 1028 n. 7 (9th Cir.1999) (taking
  judicial notice of federal regulation). The Court therefore concludes that these types of regulations
  qualify as judicially noticeable materials. Fed. R. Evid. 201 (facts that are “not subject to
  reasonable dispute” and “can be accurately and readily determined from sources whose accuracy
  cannot reasonably be questioned” are subject to judicial notice). Defendants nevertheless argue
  that, for separate reasons, the Court should not take notice of the regulations because they are
  irrelevant. See Crites Opp. to Pls.’ MIL No. 2 [Doc. # 113]; Corona Opp. to Pls.’ MIL No. 2 [Doc.
  # 115]; see also Santa Monica Food Not Bombs v. City of Santa Monica, 450 F.3d 1022, 1025 (9th
  Cir. 2006) (declining to take judicial notice of irrelevant facts).

           1.     Crites’ Arguments

         Crites contends that the standard germination rates are irrelevant because “because
  germination rate is only useful as a potential measure of the ability of the seeds in question to
  conform to plaintiffs’ contractual expectations, and any deviation from those contractual
  expectations . . . is an item of purely economic loss which plaintiffs cannot recover in tort
  from Crites.” Crites Opp. to Pls.’ MIL No. 2 at 2; see Giles v. Gen. Motors Acceptance Corp.,

   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:17-cv-08220-DMG-SK Document 147 Filed 10/15/20 Page 3 of 5 Page ID #:2927

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

   Case No.        CV 17-8220 DMG (SK)                                     Date   October 15, 2020

   Title Agricola Cuyuma SA, et al., v. Corona Seeds, Inc., et al.                        Page     3 of 5

  494 F.3d 865, 874 (9th Cir. 2007) (“Whether or not the plaintiff is in a contractual relationship
  with the manufacturer, the plaintiff can sue the manufacturer in tort only for damages resulting
  from physical injury to persons or to property other than the product itself.”). Crites supports this
  argument by stating that it “will offer evidence at trial that a seed’s germination rate, no matter
  when it was obtained, has nothing to do with the only items of damage plaintiffs are legally-entitled
  to pursue against Crites: damage done by Crites’ product (the seeds) to other property owned
  by plaintiffs.” Id. at 3. But, because the Court has not yet seen the evidence that Crites plans to
  introduce at trial, and Crites does not attach any such evidence to its Opposition, it would be
  premature to exclude the regulations as irrelevant based only on Crites’ representations about the
  evidence’s contents. At this stage, and without any evidence in support, the Court cannot conclude
  that the seeds’ germination rates are irrelevant to the damage they may have caused to Plaintiffs’
  other property.

           2.       Corona’s Arguments

          Corona argues that the California and federal regulations are irrelevant because they do not
  apply to the transactions at issue in this case. Corona Opp. to Pls.’ MIL No. 2 at 2. The federal
  regulation, 7 C.F.R. § 201.31, sets the standard germination rate for seeds sold in “interstate
  commerce,” which the Federal Seed Act defines to mean:

                (A) commerce between any State, Territory, possession, or the District of
                Columbia, and any other State, Territory, possession, or the District of
                Columbia; or
                (B) commerce between points within the same State, Territory, or possession,
                or the District of Columbia, but through any place outside thereof; or
                (C) commerce within the District of Columbia.

  7 U.S.C § 1561(a)(3).

           Given that Crites and Corona are both located within California, and Plaintiffs are both
  located in Peru, Corona is correct that none of the sales relevant to this case—Crites’ sale of seeds
  to Corona, Corona’s sale of seeds to Agricola Cuyuma, or Corona’s sale of seeds to Cuyuma
  Vinasol—fall within the federal regulation’s plain language. Plaintiffs argue in their Reply brief
  that the Court should nonetheless take judicial notice of the federal regulation because it would
  assist the factfinder in establishing the “maximum acceptable deviation from” the germination rate
  that appeared on the seeds’ labels by demonstrating the appropriate industry standard for
  germination rates. Reply at 3-4. But Plaintiffs’ short argument on this issue supplies no authority
  showing that litigants can establish industry standards by using regulations that, by their terms, do




   CV-90                               CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk KT
Case 2:17-cv-08220-DMG-SK Document 147 Filed 10/15/20 Page 4 of 5 Page ID #:2928

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

   Case No.        CV 17-8220 DMG (SK)                                                  Date     October 15, 2020

   Title Agricola Cuyuma SA, et al., v. Corona Seeds, Inc., et al.                                       Page      4 of 5

  not control the transaction at issue.1 To the contrary, to the extent that the federal regulations can
  serve as evidence of an industry-standard germination rate, their utility appears limited to
  transactions concerning goods placed in “interstate commerce,” as defined above.

          The analysis is slightly different regarding the California regulations. Those regulations,
  California Code of Regulations, title 3, sections 3865 and 3900, govern the sale of crops, including
  peas, within the State of California. See also Cal. Food & Agric. Code § 52453.2 It is undisputed
  that Crites supplied the seeds at issue to Corona—a transaction that took place within California—
  before Corona sold them to Plaintiffs. The California regulations therefore govern Crites’ sale of
  seeds to Corona, and would be relevant to the extent that Plaintiffs wish to argue that the seeds fell
  below California’s industry-standard germination rates, at the time that Corona acquired them from
  Crites. See, e.g., CACI No. 418 (presumption of negligence per se). Whether the evidence
  supports such an argument is a matter of fact for proof at trial, not a question of its admissibility.

         Accordingly, Plaintiffs MIL No. 2 is GRANTED in part and DENIED in part. The
  Court will take judicial notice of the California germination rate requirements for the limited
  purpose described above. It declines to take judicial notice of those regulations, or the federal
  germination rate requirements, for any other purpose.

                                                       II.
                                                   CONCLUSION

           In light of the foregoing, the Court issues the following orders:

           1.       Plaintiffs’ MIL No. 1 [Doc. # 103] is GRANTED. Plaintiffs may use charts or
                    summaries to aid in the presentation to the jury of any admissible test results,
                    provided that they comply with Rule 1006’s requirements; and

           2.       Plaintiffs’ MIL No. 2 [Doc. # 104] is GRANTED in part and DENIED in part.
                    The Court takes judicial notice of the California germination rate requirements as




           1
             Plaintiffs cite only to cases further establishing the uncontroversial principle that courts may take judicial
  notice of regulatory guidance for the purpose of informing the factfinder as to applicable industry standards. Reply at
  3-4.

            2
              Section 3900 sets the standard germination rate for peas at 80%. Section 3865 states that the standards set
  out in section 3900 are “the germination standards for vegetable seeds for the purpose of the label statements required
  by Section 52453, Food and Agricultural Code.” Section 52453 governs the labelling requirements for “seed that is
  for sale or sold within this state.”


   CV-90                                    CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:17-cv-08220-DMG-SK Document 147 Filed 10/15/20 Page 5 of 5 Page ID #:2929

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

   Case No.    CV 17-8220 DMG (SK)                                      Date    October 15, 2020

   Title Agricola Cuyuma SA, et al., v. Corona Seeds, Inc., et al.                     Page     5 of 5

                described above, but declines to take judicial notice of the federal germination rate
                requirements.

  IT IS SO ORDERED.




   CV-90                           CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
